Case 1:18-cv-00596-TH-ZJH Document 14 Filed 06/01/20 Page 1 of 1 PageID #: 179



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

JESUS MANUEL AGUILAR                            §

VS.                                             §                 CIVIL ACTION NO. 1:18cv596

UNITED STATES OF AMERICA                        §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Jesus Manuel Aguilar, filed the above-styled petition for writ of habeas corpus. The court
previously referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, at

Beaumont, Texas, for consideration pursuant to 28 U.S.C. § 636 and applicable orders of this court.

The Magistrate Judge has submitted a Report and Recommendation of United States Magistrate

Judge recommending the petition be denied.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED as the opinion of the court. A final judgment

shall be entered in accordance with the recommendation of the Magistrate Judge.

       SIGNED this the 1 day of June, 2020.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge
